Russell, J.
1. Tlie assignments of error as to the court’s instructions upon the subject of assault'with intent to murder are immaterial, because they were not harmful to the defendant, as is apparent from the fact that the jury found the defendant guilty merely of shooting at another.
2. That the judge casually referred to involuntary manslaughter, as one of the species included within tlie general term “manslaughter,” affords no ground for reversal, in view of the fact that no reference whatever was made to the subject of involuntary manslaughter, in directing the attention of the jury to the applicability of the law to the facts, as they might find them.
3. The defendant’s defense of justification was fairly presented to the jury.
4. While some minor errors appear in the record, none of them could have, prejudieed’the rights of the defendant.1 Viewing the record as a whole, the defendant had a fair and legal trial, and no reason appears why tlie case should again be tried. Judgment affirmed.